Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/643,789, filed on 03/02/2020. Claims 1-8 are pending in the application and have been examined on the merits discussed below.

Priority

3.	Application 16/643,789, filed 03/02/2020 is a national stage entry of PCT/KR2018/010009, International Filing Date: 08/30/2017. PCT/KR2018/010009 claims Priority from Provisional Application 62/552,068, filed 08/30/2017, claims foreign priority to 10-2018-0101151, filed 08/28/2018.
Response to Amendment

4.	In the response filed September 30, 2022, Applicant amended claims 1-8, and cancelled claims 9-15. No new claims were presented for examination. 

5.	Applicant's amendments to the Abstract are hereby acknowledged. The amendment to the Abstract filed on 09/30/2022 has been entered. The amendments are sufficient to overcome the previously issued objection to the Abstract of the disclosure because of undue length; accordingly, this objection has been removed. 
6.	The Claim Interpretation under 35 U.S.C. 112(f) applied in the previous office action has been removed in response to Applicant’s cancellation of claim 12.

7.	The 35 U.S.C. §112(a) rejection of claims 12 and 13 is withdrawn in response to Applicant’s cancellation of claims 12 and 13.

8.	The 35 U.S.C. §112(b) rejection of claim 3 is withdrawn in response to Applicant’s amendment to independent claim 3 resolving the antecedent basis deficiency noted in the previous office action.

9.	The 35 U.S.C. §112(b) rejection of claims 12 and 13 is withdrawn in response to Applicant’s cancellation of claims 12 and 13.

Response to Arguments

10.	Applicant's arguments filed September 30, 2022, have been fully considered.

11.	Applicant submits “Jeong disclose only “meal planning graphics representing a meal planning of the user” which is no longer recited in amended claim 1. Therefore, Jeong fails to discuss the features recited in amended claim 1.” [Applicant’s Remarks, 09/30/2022, page 6]

	In response to Applicant’s argument, although the Examiner agrees with Applicant’s acknowledgement that Jeong teaches the “meal planning  graphics representing a meal planning of the user” [which is no longer recited in amended claim 1], the Examiner emphasizes that the Jeong reference also teaches a health score graphics as noted in the rejection below.
In particular, Jeong teaches the amended limitation of wherein the screen for health care of the user includes at least one of health score graphics representing a score quantified from information regarding a health of the user, activity score graphics representing a score quantified from an activity of the user, and nutrition information graphics representing nutrition information of foods stored in the storage compartment in at least paragraphs 0033, 0080, 0100, and FIGS. 10 and 14. For example Jeong teaches, e.g., that “A body mass index (BMI) display region 762 is disposed below the designated item display region 758. A value on the BMI display region 762 is calculated based on an input height and weight. According to the calculated value, a user's weight status is classified into 5 grades, i.e., a low weight, a normal weight, an overweight, obesity and extreme obesity. In this embodiment, a user's weight status corresponds to an overweight. A BMI bar 760 is displayed below the BMI display region 762 so that a user can easily check his or her weight status,” wherein the Examiner emphasizes that “calculated value” for the user is reasonably understood as a score quantified from information regarding a health of the user. Additional citations evincing Jeong’s teaching of the above-noted limitation are included in the updated §102(a)(1)/102(a)(2) rejection set forth below.
For the reasons above, in addition to the reasons set forth below in the updated §102 rejection below, Applicant’s amendments and supporting argument are not sufficient to distinguish the claimed invention from the Jeong reference or overcome the §102 rejection.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are
directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this
Office Action.
Claim Objections

13.	Claim 1 is objected to because of the following informalities: typographical/grammatical errors.  Claim 1  was amended to recite “a controller configured to control the display to display of the screen”. Examiner suggests amending claim 1 to recite “a controller configured to control the display to display the screen.” Appropriate correction is required.

Claim Rejections - 35 USC § 102

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


16.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/35 U.S.C. 102(a)(2) as being anticipated by Jeong et al., Pub. No.: US 2014/0193783 A1, [hereinafter Jeong].

As per claim 1, Jeong teaches a refrigerator (paragraph 0033, discussing a refrigerator having a meal plan generating means; paragraph 0049, discussing that FIG. 1 is a front view illustrating a refrigerator having a meal plan generating means…; paragraph 0009, discussing a method for providing a meal plan capable of enhancing productivity of a refrigerator by providing an optimized meal plan suitable for a personal health state, and a refrigerator using the same; paragraph 0069) comprising: 

a storage compartment (paragraph 0069, discussing that the refrigerator includes a refrigerating chamber provided at an upper side thereof, and a freezing chamber provided at a lower side thereof. A first refrigerating chamber door and a second refrigerating chamber door  are provided to open and close the refrigerating chamber, and a freezing chamber door is provided to open and close the freezing chamber; paragraph 0071); 

a display configured to display a screen for health care of a user (paragraph 0050, discussing that FIG. 2 is a front view illustrating an initial screen for providing a meal plan, the initial screen provided on a display panel in the refrigerator; paragraph 0080, discussing a warning window, which informs the degree of obesity, is disposed below the profile image. The warning window informs the degree of obesity based on a user's input height and weight; paragraph 0094, discussing that a personal profile display region is positioned on the left side of the personal meal plan. A profile image, a name, a height, a weight and information on recommended calories are displayed on the personal profile display region; paragraph 0097, discussing that FIG. 12 illustrates a health information providing screen displayed when the health guide button on the initial screen of FIG. 2 has been selected. A tap for selecting a desired type of disease for detailed information is provided at an upper side of the health information providing screen. An information display region for providing health information on a selected disease is provided below the tap...; paragraphs 0029, 0100, 0102); and
a controller configured to control the display to display of the screen (paragraph 0037, discussing that the controller may calculate calories of dishes included in the generated meal plan, and may display the calculated calories together with the meal plan through the display means; paragraph 0106, discussing that FIG. 16 is a block diagram schematically illustrating a control system in the refrigerator. A controller for controlling an operation of the refrigerator is connected to the display and a touch panel of the display, thereby storing personal information input by a user in a personal information storage device; paragraph 0033),

wherein the screen for health care of the user includes at least one of health score graphics representing a score quantified from information regarding a health of the user, activity score graphics representing a score quantified from an activity of the user, and nutrition information graphics representing nutrition information of foods stored in the storage compartment (paragraph 0033, discussing a refrigerator having a meal plan generating means, the refrigerator comprising: an input means configured to input personal information related to a user's health status; a personal information storage means configured to store the input personal information; a food material information storage means configured to store information on types and the amount of food materials stored in the refrigerator; a recipe storage means configured to store information on ingredients and recipes required for a plurality of dishes; a food information storage means configured to store information on effects of each ingredient or each dish on health; a controller configured to generate a meal plan based on the food material information and the recipes, and configured to generate a meal plan by replacing or deleting dishes included in the generated meal plan, using the personal information storage means and the food material information storage means; and a display means configured to display the generated meal plan; paragraph  0055, discussing that FIG. 7 is a front view illustrating a screen for providing a family meal plan for one day in the refrigerator; paragraph 0058, discussing that FIG. 10 is a front view illustrating an initial screen for providing a personal meal plan in the refrigerator; paragraph 0060, discussing that FIG. 12 is a front view illustrating a screen for providing health-related information in the refrigerator; paragraph 0080, discussing a warning window, which informs the degree of obesity, is disposed below the profile image. The warning window informs the degree of obesity based on a user's input height and weight...; paragraph 0094, discussing that a personal profile display region is positioned on the left side of the personal meal plan. A profile image, a name, a height, a weight and information on recommended calories are displayed on the personal profile display region; paragraph 0100, discussing that a body mass index (BMI) display region is disposed below the designated item display region. A value on the BMI display region is calculated based on an input height and weight. According to the calculated value [i.e., This shows that the screen for health care of the user includes health score graphics representing a score quantified from information regarding a health of the user], a user's weight status is classified into 5 grades, i.e., a low weight, a normal weight, an overweight, obesity and extreme obesity. In this embodiment, a user's weight status corresponds to an overweight. A BMI bar is displayed below the BMI display region so that a user can easily check his or her weight status; paragraph 0010).

As per claim 2, Jeong teaches the refrigerator of claim 1. Jeong further teaches wherein the screen for health care of the user is displayed in a form of a widget in one area of a home screen displayed in the display (paragraph 0072, discussing that FIG. 2 is a front view illustrating an initial screen for providing a meal plan...A title bar 202 is positioned at an uppermost region of the initial screen, and a home button for returning to a home screen is formed on the left side of the title bar. Upon touch of the home button, the refrigerator can enter a home screen for selecting other functions; paragraph 0076, discussing that a plurality of buttons are arranged on the initial screen; paragraph 0097, discussing that FIG. 12 illustrates a health information providing screen displayed when the health guide button on the initial screen of FIG. 2 has been selected;  paragraph 0092).

As per claim 3, Jeong teaches the refrigerator of claim 1. Jeong further teaches wherein the screen for health care of the user includes at least one of the health score graphics, the activity score graphics, and the nutrition information graphics according to a user's setting (paragraph 0072, discussing that FIG. 2 is a front view illustrating an initial screen for providing a meal plan. A user can enter menus by touching a meal plan icon displayed on the display 110…; paragraph 0092, discussing that FIG. 10 illustrates a personal meal plan screen shown when the personal meal plan button has been selected; paragraph 0094, discussing that a personal profile display region is positioned on the left side of the personal meal plan. A profile image, a name, a height, a weight and information on recommended calories are displayed on the personal profile display region; paragraph 0095, discussing that a plurality of taps 520 are arranged on the right side of the personal profile display region 510. The taps include a meal plan guidance tap, a breakfast tap, a lunch tap, a dinner tap and a snack tap. An information display region 530 is provided below the taps 520. The information display region 530 displays corresponding information according to a selected tap. For instance, upon selection of the meal plan guidance tap, information on health is provided and nutritious information on a meal plan provided on the corresponding date is provided in the form of a graph; paragraph 0096, discussing that as another example, upon selection of the breakfast tap, a breakfast meal plan of a corresponding date is provided. The breakfast meal plan provides various types of dishes, calories per dish and the total calories; paragraph 0097, discussing that FIG. 12 illustrates a health information providing screen displayed when the health guide button on the initial screen of FIG. 2 has been selected; paragraph 0080, discussing a warning window, which informs the degree of obesity, is disposed below the profile image. The warning window informs the degree of obesity based on a user's input height and weight; paragraph 0100, discussing that a body mass index (BMI) display region is disposed below the designated item display region. A value on the BMI display region is calculated based on an input height and weight. According to the calculated value, a user's weight status is classified into 5 grades, i.e., a low weight, a normal weight, an overweight, obesity and extreme obesity. In this embodiment, a user's weight status corresponds to an overweight. A BMI bar is displayed below the BMI display region so that a user can easily check his or her weight status).
Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of  Reier, Patent No.: US 9,727,885 B1, [hereinafter Reier].

As per claim 4, Jeong teaches the refrigerator of claim 1. Jeong further teaches in response to inputting a user's touch to the health score graphics, the display displays a health score management main screen including an area for respective individual scores of the plurality of users (paragraph 0051, discussing that FIG. 3 is a front view illustrating a screen indicating personal information in the refrigerator; paragraph 0072, discussing that upon touch of the home button 204, the refrigerator can enter a home screen for selecting other functions; paragraph 0078, discussing an information display region, configured to display information on each family member in a summarized manner, is disposed below the family addition button 302. Each information display region 310 is implemented as a rectangular region having a different shadow. A check box 312 is disposed at an uppermost left side, and a profile image 314 is disposed on the right side of the check box 312...; paragraph 0098, discussing that a personal meal plan rather than a family meal plan may be provided. FIG. 13 illustrates a modified initial screen 700 in a case where only a family meal plan is provided. The modified initial screen 700 is the same as the initial screen of FIG. 2 in that it is provided with a title bar 702 and a home button 704. On the modified initial screen 700, a member information display region 706 for displaying profile images and names of stored members is provided below the title bar 702. A one-day meal plan button 708 and a one-week meal plan button 709 are disposed below the member information display region; paragraph 0081, discussing that a weight display region, configured to display a substantial weight input by a user and an ideal weight, is disposed below the warning window. In some cases, a user may wish his or her body information not to be exposed to other family members; paragraph 0099, discussing that FIG. 14 illustrates a personal information screen displayed when one of the members is selected. A profile image, a personal information display region, and a designated item display region are displayed on the personal information screen...A name, a sex, an age, a height and a weight of a selected member are displayed on the personal information display region...; paragraph 0100, discussing that a body mass index (BMI) display region is disposed below the designated item display region. A value on the BMI display region is calculated based on an input height and weight. According to the calculated value, a user's weight status is classified into 5 grades, i.e., a low weight, a normal weight, an overweight, obesity and extreme obesity. In this embodiment, a user's weight status corresponds to an overweight. A BMI bar is displayed below the BMI display region so that a user can easily check his or her weight status; paragraphs 0021, 0077; FIG. 3).

While Jeong teaches the display displays a health score management main screen, it does not explicitly teach that the display includes an area for an average health score of a plurality of users who are registered in advance. However, Reier in the analogous art of health recommendation systems teaches this concept. Reier teaches:

the display displays a health score management main screen including an area for an average health score of a plurality of users who are registered in advance (col. 2, lines 51-65, discussing systems, methods, and machine-readable media for providing specific and personalized recommended activities for a participant based on their specific profiles to improve their health. The system may recommend activities based upon evidence based perspectives and an individual's health profile that will increase their overall health; col. 3, lines 21-59, discussing that these surveys may be scored to produce wellness indicators that describe how healthy a particular person is in a particular aspect of their life (e.g., their physical health, mental health,…, or the like). For example, a wellness indicator may include a triglyceride level, a body mass index,…, a relationship health score, or the like. The wellness indicator scores for each level may be aggregated across all the participants in that particular level to produce an aggregated score. For example, the culture and climate survey may be scored to produce health indicators and the health indicator scores may be aggregated with all other participants... Similarly, the scores for the relationship and family survey may be aggregated across all other participants in the same relationship and family...To calculate this aggregation the system may take an average of all the participants' scores [i.e., an average health score of a plurality of users]. These aggregate health indicator scores, along with the personal stress scores may be used for calculating a number of health component scores for each participant...Based upon the health component scores and in some examples one or more of the groups the participant is associated with, the system may generate one or more predetermined recommendations which may be specifically designed to increase an individual's health. Rewards may be offered to participants for performing or following up on these personalized health recommendations.).  

Jeong is directed towards a method of providing meal plan using refrigerator. Reier relates to systems and methods for producing personalized health recommendation data. Therefore they are deemed to be analogous as they both are directed towards solutions for healthcare management and refrigerators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with Reier because the references are analogous art because they are both directed to solutions for healthcare management, which falls within applicant’s field of endeavor (health care management and refrigerators), and because modifying Jeong to include Reier’s feature for including an area for an average health score of a plurality of users who are registered in advance, in the manner claimed, would serve the motivation of providing recommendations for improving the health of a family (Reier at col. 6, lines 52-54); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Jeong-Reier combination teaches the refrigerator of claim 4. Although not explicitly taught by Jeong, Reier in the analogous art of health recommendation systems teaches:

wherein the area for the average health score of the plurality of users includes average health score information calculated based on the respective individual scores of the plurality of users (col. 2, lines 51-65, discussing systems, methods, and machine-readable media for providing specific and personalized recommended activities for a participant based on their specific profiles to improve their health. The system may recommend activities based upon evidence based perspectives and an individual's health profile that will increase their overall health; col. 3, lines 21-59, discussing that these surveys may be scored to produce wellness indicators that describe how healthy a particular person is in a particular aspect of their life (e.g., their physical health, mental health,…, or the like). For example, a wellness indicator may include a triglyceride level, a body mass index,…, a relationship health score, or the like. The wellness indicator scores for each level may be aggregated across all the participants in that particular level to produce an aggregated score. For example, the culture and climate survey may be scored to produce health indicators and the health indicator scores may be aggregated with all other participants...Similarly, the scores for the relationship and family survey may be aggregated across all other participants in the same relationship and family...To calculate this aggregation the system may take an average of all the participants' scores or use some other algorithm which may weight one or more of the participants' scores. These aggregate health indicator scores, along with the personal stress scores may be used for calculating a number of health component scores for each participant...Based upon the health component scores and in some examples one or more of the groups the participant is associated with, the system may generate one or more predetermined recommendations which may be specifically designed to increase an individual's health. Rewards may be offered to participants for performing or following up on these personalized health recommendations.).  

Jeong is directed towards a method of providing meal plan using refrigerator. Reier relates to systems and methods for producing personalized health recommendation data. Therefore they are deemed to be analogous as they both are directed towards solutions for healthcare management and refrigerators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with Reier because the references are analogous art because they are both directed to solutions for healthcare management, which falls within applicant’s field of endeavor (health care management and refrigerators), and because modifying Jeong to include Reier’s feature for wherein the area for the average health score of the plurality of users includes average health score information calculated based on the respective individual scores of the plurality of users, in the manner claimed, would serve the motivation of providing recommendations for improving the health of a family (Reier at col. 6, lines 52-54); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Jeong-Reier combination teaches the refrigerator of claim 4. Jeong further teaches wherein the area for the respective individual scores of the plurality of users includes a user selection tab including at least one piece of information among an image, a name, a heart rate, sleeping hours, and a step count, of each of the plurality of users (paragraph 0053, discussing that FIG. 5 is a front view illustrating a screen for selecting a person's profile image in the refrigerator; paragraph 0078, discussing an information display region, configured to display information on each family member in a summarized manner, is disposed below the family addition button 302. Each information display region 310 is implemented as a rectangular region having a different shadow. A check box 312 is disposed at an uppermost left side, and a profile image 314 is disposed on the right side of the check box 312...; paragraph 0094, discussing that a personal profile display region is positioned on the left side of the personal meal plan. A profile image, a name, a height, a weight and information on recommended calories are displayed on the personal profile display region; paragraph 0099, discussing that FIG. 14 illustrates a personal information screen displayed when one of the members is selected. A profile image, a personal information display region, and a designated item display region are displayed on the personal information screen...A name, a sex, an age, a height and a weight of a selected member are displayed on the personal information display region...; FIG. 3).

As per claim 7, the Jeong-Reier combination teaches the refrigerator of claim 6. Jeong further teaches wherein in response to inputting a user's touch to the user selection tab, the display displays a health score management auxiliary screen including the at least one piece of information among the image, the name, the heart rate, the sleeping hours, and the step count, of a selected user (paragraph 0078, discussing an information display region, configured to display information on each family member in a summarized manner, is disposed below the family addition button 302. Each information display region 310 is implemented as a rectangular region having a different shadow. A check box 312 is disposed at an uppermost left side, and a profile image 314 is disposed on the right side of the check box 312. Upon touch of the check box 312, a menu for editing or deleting corresponding personal information is popped up so that a user can edit or delete information. When there is an image selected by a user, the image is firstly displayed on the profile image 314; paragraph 0094, discussing that a personal profile display region is positioned on the left side of the personal meal plan. A profile image, a name, a height, a weight and information on recommended calories are displayed on the personal profile display region; paragraph 0099, discussing that FIG. 14 illustrates a personal information screen displayed when one of the members is selected. A profile image, a personal information display region, and a designated item display region are displayed on the personal information screen...A name, a sex, an age, a height and a weight of a selected member are displayed on the personal information display region...; paragraphs 0080, discussing a warning window, which informs the degree of obesity, is disposed below the profile image. The warning window informs the degree of obesity based on a user's input height and weight. The warning window displays a case of a normal weight and a case of an abnormal weight in different colors, so that a user can recognize the cases more easily; paragraph 0082; FIG. 3).

22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Benefield et al., Pub. No.: US 2018/0075218 A1, [hereinafter Benefield].

As per claim 8, Jeong teaches the refrigerator of claim 1. Jeong further teaches wherein in response to inputting a user's touch, the display displays a main screen (paragraph 0072, discussing that FIG. 2 is a front view illustrating an initial screen for providing a meal plan...A title bar 202 is positioned at an uppermost region of the initial screen, and a home button for returning to a home screen is formed on the left side of the title bar. Upon touch of the home button, the refrigerator can enter a home screen for selecting other functions; paragraph 0076, discussing that a plurality of buttons are arranged on the initial screen), but it does not explicitly teach wherein in response to inputting a user's touch to the activity score graphics, the display displays an activity score management main screen for visually providing step counts of a plurality of users who are registered in advance. However, Benefield in the analogous art of wellness data management teaches this concept (paragraph 0002, discussing that aspects of the disclosure relate to menu recommendations based on dynamic activity level data. Based on activity intensity and type during the day, our aspects described herein can recommend menu options; paragraph 0017, discussing that the meal may be suggested based on an inventory of ingredients at home (e.g., smart fridge, Chef Watson); paragraph 0026, discussing that the I/O interface units support communication with a variety of storage and I/O devices. For example, the terminal interface unit 112 supports the attachment of one or more user I/O devices 120, which may include user output devices and user input devices (such as a keyboard, mouse, keypad, touchpad…). A user may manipulate the user input devices using a user interface, in order to provide input data and commands to the user I/O device…; paragraph 0037, discussing that the set of user wellness data can include various information for a particular individual/user (or group of users such as a family) related to their health, diseases, exercise, fitness (e.g., average heart-rate, body mass index), nourishment, diet (e.g., gluten-free, dairy intake), nutrition, allergies, wellness preferences, risk factors, or other elements. For example, the set of user wellness data may include target calories, target protein, target nutrients, actual consumed calories or nutrients over a temporal period such as today, activity level today such as steps taken, calories burned, miles bicycled, weightlifting, heart rate over the course of the day so far, other food that has been consumed, expected consumption of food later that day such as at an evening banquet, or the like; paragraph 0040, discussing that providing can include outputting, communicating, transmitting, sending, broadcasting, playing, conveying, displaying, presenting, messaging, publishing, or notifying. For instance, a presentation may be made via still image, video, audio to a user, or various methodologies for displaying content).

Jeong is directed towards a method of providing meal plan using refrigerator. Benefield relates to wellness data management. Therefore they are deemed to be analogous as they both are directed towards solutions for healthcare management and refrigerators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with Benefield because the references are analogous art because they are both directed to solutions for wellness data management, which falls within applicant’s field of endeavor (health care  management and refrigerators), and because modifying Jeong to include 
Benefield’s feature for visually providing step counts of a plurality of users who are registered in advance, in the manner claimed, would serve the motivation of allowing users to make better menu decisions at mealtime based on the activity level and nutritional composition of the food/beverages consumed over a recent historical temporal period (Benefield at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Anandampillai et al., Pub. No.: US 2010/0258356 A1 –  relates to refrigerators with weight reducing, diet monitoring and diet advising added functions.
B.	Kim et al., Pub. No.: US 2004/0035122 A1 – describes a method of inputting health information on a user into a refrigerator.
C.	Cho, Pub. No.: US 2015/0248535 A1 – describes a method of displaying health information by an electronic device.
D.	Gu, Hanshen, and Dong Wang. "A content-aware fridge based on RFID in smart home for home-healthcare." 2009 11th international conference on advanced communication technology. Vol. 2. IEEE, 2009 – describes a  smart home scenario including a fridge that will provide several services to help a family to manage their daily diet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683